   8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 1 of 42 - Page ID # 1




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA



IN THE MATTER OF:

Inspection of the workplace                            Case No. 8:19 MJ 138
located at and near

87725 State Highway 7
Ainsworth, Nebraska 69210

under the control or custody of

STEP FIVE, INC. d/b/a
DANIELS MANUFACTURING CO.

    APPLICATION FOR ADMINISTRATIVE SEARCH WARRANT UNDER
       THE OCCUPATIONAL SAFETY AND HEALTH ACT OF 1970

TO THE HONORABLE UNITED STATES MAGISTRATE JUDGE:

       Brian Elmore, a duly authorized Compliance Officer of the Omaha Area Office,
Occupational Safety and Health Administration, United States Department of Labor, hereby
applies for an administrative search warrant, pursuant to section 8(a) of the Occupational
Safety and Health Act of 1970, 29 U.S.C.A. §§ 651-678, 657(a) (West 2012), hereinafter
referred to as the Act, for the inspection, investigation and search of the Step Five, Inc.
d/b/a Daniels Manufacturing Co. workplace located at 87725 State Highway 7, Ainsworth,
Nebraska 69210 and described as the workplace where Step Five, Inc. d/b/a Daniels
Manufacturing Co. is believed to be engaged in farm equipment manufacturing.
       1.      The authority for issuance of the administrative search warrant is section
8(a) of the Act and Marshall v. Barlow's, Inc., 436 U.S. 307, 98 S.Ct. 1816 (1978).


                                            1
     8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 2 of 42 - Page ID # 2




        2.     Sections 8(a)(1) and 8(a)(2) of the Act specifically authorize the Secretary
of Labor to make inspections and investigations at any reasonable time, at any plant,
factory, establishment, construction site, or other area, workplace or environment where
work is performed by an employee of an employer.
        3.     Sections 8(a)(1) and 8(a)(2) of the Act are implemented in part by OSHA
Instruction CPL 02-00-160, Field Operations Manual (FOM), (hereinafter CPL 02-00-
160), Chapter 2, attached hereto as Exhibit A and incorporated herein, which directs that
programmed inspections be scheduled based on objective or neutral selection criteria,
according to national scheduling plans or under local, regional, or national special
emphasis programs. CPL 02-00-150, Exhibit A, Chapter 2, para. IV.H.3, p. 2-6. Special
Emphasis Programs provide for programmed inspections of establishments in industries
with potentially high injury or illness rates. Exhibit A, CPL 02-00-160, Chapter 2, para.
VI.C.1, p. 2-8. OSHA develops National Emphasis Programs (“NEPs”) to focus
outreach efforts and inspections on specific hazards in workplaces nationwide. Exhibit
A, CPL 02-00-160, Chapter 2, para. VI.D, p. 2-9.
        4.     Beginning in 2015, OSHA developed and implemented the National
Emphasis Program on Amputations, CPL 03-00-019, attached hereto as Exhibit B and
incorporated herein, to identify and to reduce workplace machine and equipment hazards
which are causing or likely to cause amputations. An Amputation is defined as a
traumatic loss of limb or other external body part. Exhibit B, CPL 03-00-019, para. I, p.
1. The NEP applies to general industry workplaces, where any machinery and equipment
that are likely to cause amputations are present. Exhibit B, CPL 03-00-019, para. VIII, p.
3.
        5.     The NEP provides that each Area Office will prepare a master list of


                                           2
   8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 3 of 42 - Page ID # 3




establishments within its jurisdiction from the 80 covered NAICS codes listed in the
targeting methodology of the NEP. Exhibit B at para. XVII, pp. 8-10. The NEP also sets
forth guidance in Appendix A of the type of machinery and equipment that could be
sources of amputations at the general industry workplaces covered by the NEP.
See Exhibit B, CPL 03-00-019, Appendix A: Machinery and Equipment, at p. A-1. Area
Offices may add to the master list general industry establishments where amputation
injuries or fatalities related to machinery and equipment have occurred in the last five
years. Exhibit B, CPL 03-00-019, at para. X.B.2, p. 4. The Area Office may delete
establishments known to be out of business or not likely to have the targeted machinery
or equipment. Establishments, other than those where amputations are known to have
occurred, having had a comprehensive safety inspection within the previous 24 months,
are also deleted from the list. Exhibit B, CPL 03-00-019, at para. X.B.3, p. 4.
Establishments with ten or fewer employees will also not be scheduled for an inspection.
Exhibit B, CPL 03-00-019, at para. X.B.1, p. 4.
       6.      Establishments on the master list are then inspected in any order, either in
entirety in the random order provided or in cycles created in random number order.
Exhibit B, CPL 03-00-019, at para. X.B. Cycle Generation para.1, p. 4. Once a cycle is
created, the establishments may be inspected in any order. However, the entire cycle
must be finished prior to beginning another cycle. Once a cycle is complete, the Area
Office selects the next ten establishments from the randomized list as its next cycle.
Exhibit B, CPL 03-00-019, at para. X.B. Cycle Generation para. 3, pp. 4-5.
       7.      Step Five, Inc. d/b/a Daniels Manufacturing Co. is an establishment within
the jurisdiction of the Omaha Area Office. Step Five, Inc. d/b/a Daniels Manufacturing Co.
has an NAICS code of 333111, which is one of the 80 NAICS codes covered by the NEP.


                                           3
   8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 4 of 42 - Page ID # 4




The Omaha Area Office completed one cycle in FY 2019 under the NEP, CPL 03-00-019.
The Omaha Area Office then compiled Cycle 2, identifying ten additional establishments.
Step Five, Inc. d/b/a Daniels Manufacturing Co. was an establishment selected for
inspection in Cycle 2. Step Five, Inc. d/b/a Daniels Manufacturing Co. was not deleted
from the cycle list, because the establishment has more than ten employees and has not
been inspected within the last 24 months.
         8.    On February 5, 2019, Compliance Officer Brian Elmore went to the
establishment located at 87725 State Hwy 7, Ainsworth, Nebraska and requested
permission to make an inspection. He was denied permission to do so by Danny Daniels,
Owner.
         9.    It is requested that the warrant authorize a partial inspection of the farm
equipment manufacturing operation under the custody and control of Step Five, Inc. d/b/a
Daniels Manufacturing Co, including all relevant records, files, and papers. At the
opening conference, the CSHO will verify with the employer whether any machinery and
equipment that could cause amputations are present at the workplace. If machinery and
equipment that could cause amputations are present, the CSHO will conduct an
inspection, with particular attention to employee exposure to nip points, pinch points,
shear points, cutting actions, and other points of operation. OSHA 300 logs and 301
incident reports for current and previous three years will also be reviewed during the
inspection. The inspection will be conducted during regular working hours or at other
reasonable times, within reasonable limits, and in a reasonable manner, including the
questioning privately of any employee or agent, and the taking of photographs,
environmental samples, including the use of personal sampling equipment, and
measurements, when necessary. The Compliance Officer's credentials will be presented,


                                            4
   8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 5 of 42 - Page ID # 5




and the inspection will be commenced as soon as practicable after the issuance of this
warrant and will be completed with reasonable promptness. The Compliance Officer may
expand the inspection beyond those machines if other hazards or violations are observed
during the walk-around or are documented in the OSHA 300 logs.
        10.    Any information, including photographs and environmental samples,
obtained in connection with the inspection and which is designated to be a trade secret as
defined in 18 U.S.C.A. § 1905, shall be considered confidential as provided in section 15
of the Act, 29 U.S.C.A. § 664.


        I declare under penalty of perjury that the foregoing is true and correct.


                                   _______________________________
                                    ___
                                     _         ______________
                                   Brian
                                     i Elmore
                                   Compliance Officer
                                   Occupational Safety and Health Administration
                                   United States Department of Labor


        Subscribed and sworn to before me in my presence on this ____
                                                                 ______ day of March,
2019.


                                   ________________________________
                                               _    ___
                                                      _
                                   MICHAEL D.  D NELSON
                                                 NE
                                   United States Magistrate Judge




                                            5
   8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 6 of 42 - Page ID # 6




JOSEPH P. KELLY
United States Attorney
District of
         o Nebraska

___________________________
  ___     __     _ __ ________
LAURIE A. KE
LAUR         KELLY,
               E     , MA Bar 557575
                               575
Assistant U.S. Attorney
1620 Dodge Street, Suitee 1400
Omaha, NE 68102-1506
Tel: (402) 661-3700
Fax: (402) 661-3081
Email: laurie.kelly@usdoj.gov


OF COUNSEL:

Kate S. O’Scannlain
Solicitor of Labor

Christine Z. Heri
Illinois Bar #6204656
Regional Solicitor

Charles W. Gordon
Acting Associate Regional Solicitor
Missouri Bar # 32985

Susan J. Willer
Attorney
OK Bar #017798

Office of the Solicitor
2300 Main Street
Suite 1020
Kansas City, MO 64108
Tel: (816) 285-7260
Fax: (816) 285-7287

Attorneys for R. Alexander Acosta
Secretary of Labor
United States Department of Labor
                                       6
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 7 of 42 - Page ID # 7




                                                           &9)*#*5"
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 8 of 42 - Page ID # 8
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 9 of 42 - Page ID # 9
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 10 of 42 - Page ID # 10
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 11 of 42 - Page ID # 11
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 12 of 42 - Page ID # 12
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 13 of 42 - Page ID # 13
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 14 of 42 - Page ID # 14
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 15 of 42 - Page ID # 15
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 16 of 42 - Page ID # 16
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 17 of 42 - Page ID # 17
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 18 of 42 - Page ID # 18
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 19 of 42 - Page ID # 19
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 20 of 42 - Page ID # 20




                                                        &9)*#*5#
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 21 of 42 - Page ID # 21
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 22 of 42 - Page ID # 22
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 23 of 42 - Page ID # 23
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 24 of 42 - Page ID # 24
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 25 of 42 - Page ID # 25
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 26 of 42 - Page ID # 26
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 27 of 42 - Page ID # 27
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 28 of 42 - Page ID # 28
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 29 of 42 - Page ID # 29
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 30 of 42 - Page ID # 30
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 31 of 42 - Page ID # 31
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 32 of 42 - Page ID # 32
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 33 of 42 - Page ID # 33
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 34 of 42 - Page ID # 34
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 35 of 42 - Page ID # 35
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 36 of 42 - Page ID # 36
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 37 of 42 - Page ID # 37
8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 38 of 42 - Page ID # 38
 8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 39 of 42 - Page ID # 39




                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA



IN THE MATTER OF:

Inspection of the workplace                          Case No. 8:19 MJ 138
located at and near

87725 State Highway 7
Ainsworth, Nebraska 69210

under the control or custody of

STEP FIVE, INC. d/b/a
DANIELS MANUFACTURING CO.


                      ADMINISTRATIVE SEARCH WARRANT

TO:    Jeff Funke
       Area Director
       Occupational Safety and Health Administration
       Omaha Area Office


       Application having been made, which establishes that the requested inspection is
reasonable, based on a showing that Step Five, Inc. d/b/a Daniels Manufacturing Co.
located at 87725 State Highway 7, Ainsworth, Nebraska 69210, was chosen for
inspection on the basis of a general administrative plan, derived from neutral sources, for
the enforcement of the Occupational Safety and Health Act of 1970, 29 U.S.C. §§ 651-
678, hereinafter referred to as the Act,
       IT IS HEREBY ORDERED that, pursuant to section 8(a) of the Occupational
Safety and Health Act of 1970, 29 U.S.C. §§ 651-678, YOU OR YOUR DULY
DESIGNATED REPRESENTATIVES ARE AUTHORIZED to enter the above-
described workplace during regular working hours or at other reasonable times, and to
make an inspection of farm equipment manufacturing operations under the custody and
 8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 40 of 42 - Page ID # 40




control of Step Five, Inc. d/b/a Daniels Manufacturing Co., in order to determine
compliance with the Act, and the rules and regulations promulgated pursuant thereto.
The inspection shall focus on amputation hazards, including but not limited to, hazards
associated with machinery and equipment that cause or are capable of causing
amputations.
        At the opening conference, the CSHO will verify with the employer whether any
machinery and equipment that could cause amputations are present at the workplace. If
machinery and equipment that could cause amputations are present, the CSHO will
conduct an inspection, with particular attention to employee exposure to nip points, pinch
points, shear points, cutting actions, and other points of operation. OSHA 300 logs and
301 incident reports for current and previous three years will also be reviewed during the
inspection. The inspection will be conducted during regular working hours or at other
reasonable times, within reasonable limits, and in a reasonable manner, including the
questioning privately of any employee or agent, and the taking of photographs,
environmental samples, including the use of personal sampling equipment, and
measurements, when necessary. The Compliance Officer may expand the inspection
beyond those machines if other hazards or violations are observed during the walk-
around or are documented in the OSHA 300 logs. Said inspection to include all relevant
records, files and papers and all relevant workplaces or environments where work is
performed by employees, and all pertinent conditions, and circumstances, structures,
machines, apparatus, devices, equipment, materials, processes, controls, and facilities and
all other things therein.
        You are hereby directed not to disclose any information obtained during the
inspection which is designated to be a trade secret as defined by 18 U.S.C. § 1905, except
that such information may be disclosed to other officers or employees concerned with

                                           2
 8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 41 of 42 - Page ID # 41




carrying out the Act or when relevant in any proceeding under the Act.
       A return shall be made to this Court showing that the inspection has been
completed. The inspection authorized herein shall be initiated within ____
                                                                      _____ days, and a
return shall be made to the Court within fourteen days following completion of the
inspection.




       DATED:____________________
               __ ___



                                         ______________________________
                                                       _ ___
                                                         _
                                         MICHAEL D. NELSON
                                                         EL
                                         United States Magistrate Judge




                                          3
 8:19-mj-00138-MDN Doc # 1 Filed: 03/14/19 Page 42 of 42 - Page ID # 42




                                RETURN OF SERVICE

      I hereby certify that a copy of the within warrant was duly served on
______________________________, to the company named herein:


                       __________________________________

                       __________________________________

                       __________________________________




                                        RETURN
      I declare under penalty of perjury that the inspection of the workplace described in
this warrant was made on _____________________.


Date:_________________




By:                                     _______________________________
                                        BRIAN ELMORE
                                        Compliance Officer
                                        Occupational Safety and Health Administration
                                        United States Department of Labor




                                          4
